r4
                                                                            ==   O

                                                                     5>
                                                                                 —*Fri
                                                                                 - n i—


                           CAUSE NO. 05-14-01510-CV                              -a
                                                                     rri    rr

                                                                                 i—
                                                                                 CO




                                     IN THE
                            FIFTH COURT OF APPEALS
                                 DALLAS, TEXAS



TRENT S. GRIFFIN

      Apellant,

           v.



AMERICAN ZURICH INSURANCE
COMPANY

       Apellee.

                               On appeal from the
                              101st District Court of
                                   Dallas, Texas

                MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE FIFTH COURT OF APPEALS:

  Trent S. Griffin, Apellant here and Plaintiff below, move this court to

extend time to file his Appellant's Brief pursuant to Texas Rule of Appellate
Procedure 38.6(d).

  1. Appellant's Brief deadline for filing the brief is scheduled for February
6, 2015.

  2. Apellant seek to have the time for filing the brief extended by 60 days.
  3. Appellant is currently involved in multiple cases, whereas one of the
cases involves out of town litigation in municipal and federal courts.
Moreover, Appellant is also involved in litigating another case within the
Dallas, County area. Appellant's failure to timely file the Appellant's Brief is
not deliberate or intentional, but is that of inadvertance, mistake or
mischance. See Meshwert v. Meshwert, 549 S.W.2d 383, 384 (Tex. 1977);
Castillo v. Sears, Roebuck &Co., 663 S.W.2d 60, 62 (Tex. App.—San Antonio
1983, writ ref'd n.r.e.); Green v. Lubbock, 627 S.W.2d 868, 872 (Tex. App —
Amarillo 1981, writ ref'd n.r.e.).
   4. Appellant has not previously requested an extension regarding filing
an Appellant's Brief, therefore there has not been anygranting of any
extensions regarding the time to file the Appellant's Brief.
   5. As shown by the attached certificate of conference, Appellant Trent S.
Griffin, a pro se litigant, attempted to acquire permission from the
Appellee's attorney, but have not received a response for opposed or
unopposed to this motion to extend time. It is assumed the extension of

time is opposed by the Appellee.

   FOR THE FOREGOING REASONS, Appellant respectfully prays that this
court grant it an extension of time to file an Appellant's Brief under Texas
Rule of Appellate Procedure 38.6(d). Appellant prays for any other relief to
which it may be entitled.

                                                    Respectfully submitted,


                                                        ynt S. G/lffih, pro se
                                                         Meandering Dr.
                                                     Cedar HilrTTX 75104
                       CERTIFICATE OF CONFERENCE


         I do hereby certify Appellant Trent S. Griffin, pro se litigant did
not confer with Appelle's Counsel, because the Appelle's Counsel did not
respond to Appellant's request for opposed or unopposed extension of
time to file Appellant's Brief, it is assumed opposed on February 5, 2015.


CMR: 7013 1090 0002 0808 0890
                           CERTIFICATE OF SERVICE


          Ido hereby certify on this 5th day of February, 2015 a copy of the
foregoing was sent to the defendant. The original document was filed with
the Clerk of Court for filing into records.
CMR: 7013 1090 0002 0808 0890